Citation Nr: 0420306	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1971 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating determination of 
the St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the course of the appeal, the 
veteran moved to Oregon.  Thus the Portland, Oregon, RO 
assumed jurisdiction and is listed on the title page of this 
decision.


FINDING OF FACT

The veteran had lumbosacral strain prior to entering service 
in February 1971 and that disorder permanently increased in 
severity beyond its natural progression during his period of 
active service.


CONCLUSION OF LAW

Lumbosacral strain was incurred in service.  38 U.S.C.A. §§ 
1111, 1110, 1153 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the July 
2001 rating determination, the March 2002 SOC, and the May 
2004 SSOC informed the appellant of the information and 
evidence needed to substantiate this claim.  In a May 2001 
letter, the RO informed the appellant of the VCAA.  It 
specifically notified him about what had been done with his 
claim, of VA's duty to notify him about his claim, VA's duty 
to assist him in obtaining evidence for his claim, what the 
evidence had to show to establish entitlement, what evidence 
the RO had, where and when to send information, and where to 
contact VA if he had any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded a VA 
examination during the course of this appeal. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that the appellant was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
addition to the May 2001 letter, the veteran was also 
notified of the VCAA laws and regulations as part of the 
March 2002 SOC. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before service and was not aggravated by such service.  38 
U.S.C.A. § 1111.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that at the time of his January 1971 service enlistment 
examination, normal findings were reported for the spine and 
lower extremities.  On his January 1971 enlistment report of 
medical history, the veteran checked the "no" box when 
asked if he had or had ever had back trouble of any kind.  

At the time of an August 3, 1971, physical, there were no 
abnormal findings for the spine or lower extremities.  On his 
August 3, 1971, report of medical history, the veteran again 
checked the "no" box when asked if he had or had ever had 
back trouble of any kind.  

Later in August 1971, the veteran was seen with complaints of 
back pain.  At the time of an August 24, 1971, visit, the 
veteran reported twisting his back   He complained of right 
sacral pain going into the right buttock.  It was the 
examiner's impression that the veteran had a sacral strain 
with a pulled muscle.  

At the time of an August 27, 1971, visit, it was noted that 
the veteran had injured his back six days earlier.  He 
received treatment of fours days in bed.  The veteran was 
able to stand erect with a slight lordosis.  He flexed to 
within 6 inches of the floor.  There was some loss of motion 
on lateral bending.  The veteran was noted to have a 
paraspinous muscle spasm of the lumbar spine.  Straight leg 
raising was positive at 80 degrees, with back pain.  Deep 
tendon reflexes were 2+, bilaterally.  Sciatic pain was noted 
on deep palpation.  X-rays were within normal limits.  It was 
the examiner's impression that the veteran had paraspinous 
muscle spasm.  

At the time of a September 7, 1971, visit, the veteran 
continued to complain of constant back pain.  Physical 
examination performed at that time revealed a paraspinous 
muscle spasm.  It was the examiner's impression that the 
veteran had a paraspinous muscle spasm.  

At the time of a September 17, 1971, visit, the veteran's 
physical examination was totally within normal limits.  There 
were no spasms and no muscle or sensory changes.  

At the time of a September 22, 1971, visit, the veteran 
reported still having pain in the right sacral.  It was the 
examiner's impression that the veteran had a muscle strain.  
In October 1971, the veteran was referred for an orthopedic 
consult.  The examiner noted that the chart and x-rays had 
been reviewed and that the veteran had been examined.  He 
indicated that the injury had existed prior to service.  The 
veteran was noted to have responded to conservative treatment 
at one time but was worse now.  It was the examiner's 
impression that the veteran was not fit for duty and that he 
should be out of the Navy.  

In an October 20, 1971, medical board report, the veteran was 
noted to have been admitted to the sick list at Naval 
Training Center, San Diego, with a diagnosis of low back 
syndrome and spina bifida occulta.  

The examiner noted that the past history before enlistment, 
as obtained from the veteran, revealed recurrent episodes of 
low back pain with severe muscle spasms following injury to 
his back in December 1967.  The veteran did not mention this 
at time of enlistment.  

The veteran completed recruit training on May 7, 1971.  
Initially, he did not feel it necessary to report to sick 
call, be he eventually did so, complaining of severe low back 
pain.  He was treated at sick call with unsatisfactory 
results.  On August 27, 1971, the veteran was referred to 
Naval Hospital, San Diego, for consultation.  

The medical board report indicated that in view of the 
present symptoms, the findings, and the prior recommendation, 
the veteran was unfit for Naval service.  The board found 
that the veteran had low back syndrome and spina bifida 
occulta, which existed prior to entry.  The board further 
found that the veteran was unfit for further Naval service by 
reason of physical disability and that the physical 
disability was neither incurred in, nor aggravated by a 
period of active military service. 

In a February 1969 report prepared by J. B., M.D., the 
veteran was noted to be complaining of pain in the posterior 
lumbosacral area and the right flank without radiation of 
pain.  X-rays taken at that time revealed very minimal 
tropism of the L5 facets.  The intervertebral disc heights 
were well maintained with some minimal narrowing of L5, S1, 
which was probably without normal limits.  There was some 
suggestion of an incomplete disruption of the pars 
interarticularis on L5, which was not interpreted as 
spondylolysis or spondylolisthesis.  It was Dr. B's 
impression that the veteran had a contusion to the right 
flank with acute and chronic low back strain without evidence 
of herniated intervertebral disc syndrome.  

In an April 1969 letter, Dr. B indicated that the veteran was 
having progressively less pain.  There was still some 
discomfort in the right paraspinal and lumbar area.  It was 
Dr. B's impression that the veteran had a contusion of the 
right flank, with chronic low back strain without evidence of 
herniated intervertebral disc disease.  

In a June 1970 letter, A. H., M.D., indicated that he was 
seeing the veteran as a result of constant low back pain 
which was worse at times.  The pain had been present, 
particularly since an on the job injury in January 1968.  The 
veteran was noted to have some improvement with the use of a 
back brace but did not use it consistently.  It was Dr. H's 
impression that the veteran had a chronic lumbosacral strain 
with a great deal of functional overlay.  

At the time of a February 1972 VA examination, the veteran 
reported having pain in the lower part of his back, on the 
right side, to the right of the midline.  

Examination of the back revealed that the veteran sat in a 
normal attitude.  There was normal range of flexion and 
extension in the sitting position.  There was mobility in all 
interspaces and no prominence of any individual spinous 
process.  Lateral bending and rotation were unrestricted.  
The veteran tolerated straight leg raising to 90 degrees and 
full knee extension in the upright sitting position.  Fabere 
and Lasegue tests were negative.  The veteran was able to 
bend and touch the floor when standing.  There was no 
palpable mass in the abdomen or other abnormality.  X-rays of 
the lumbar spine were negative and the sacroiliac joints were 
normal.  A diagnosis of chronic lumbar strain, historical, 
was rendered.  

In an August 1994 report, the veteran was noted to have 
sustained an on the job injury at the age of 19.  He was also 
noted to have injured his back in 1977, which was considered 
to be an aggravation of his injury at the age of 19.  The 
veteran was also noted to have sustained an injury to his low 
back wile working as a truck driver in 1993.  The veteran was 
further found to have injured his back in June 1994, when 
falling between bolsters on a trailer.  

In a November 2000 report, B. E., D.O., indicated that that 
he had reviewed the veteran's service medical records and 
observed that the veteran had sustained an injury to his low 
back while falling down some stairs in 1971.  The veteran was 
noted to have been discharged as a result of the injury by 
the recommendation of an orthopedic surgeon on October 20, 
1971, with the diagnosis of low back syndrome, spina bifida 
occulta as existing prior to entry into the Navy, and it was 
recommended that he receive a medical discharge at that time.  

Dr. E. noted that the veteran originally sustained an injury 
to his low back while working for a lumbar company in 
December 1967.  Multiple x-rays were taken, which were 
negative.  There was no sign of a fracture and no mention of 
spina bifida.  The veteran was noted to have done well 
through physical therapy but had some intermittent back pain 
which increased with activities.  The veteran was also noted 
to have painted prior to service and to have tolerated the 
painting fairly well.  

Dr. E. observed that the veteran entered the Navy in 1971 and 
successfully completed training in April 1971.  He was also 
noted to have gone through fire training school with no back 
problems.  The veteran did well with his back until his slip 
and fall down the stairs in 1971.  

Dr. E. stated that it was important to note that the veteran 
only had aggravation in his symptomatology while performing 
logging activities which required heavy lifting and constant 
exertion.  However, he was able to successfully complete the 
Great Lakes training and fire training and had no problems 
until the fall down the stairs.  Since that time, he had had 
enough pain on a regular basis that the pain even required 
him being discharged from the Navy.  

Dr. E. indicated that he was quite confused with the decision 
that the veteran's problems were preexisting prior to his 
entering the Navy.  The veteran had a low back strain which 
was actually diagnosed as a flank contusion by his treating 
orthopod in 1969, which resolved with conservative care and 
he only had intermittent problems with exertional activities.  
He was able to perform all the duties required by the Navy up 
until the time of his fall in 1971 and had had pain since 
that time.  

Dr. E. reported that he felt with a reasonable degree of 
medical certainty that the veteran's complaints, as they 
pertained to his low back, had been unchanged since 1971 and 
were a direct result of the fall in 1971 and the discharge 
that he had should have been medical as opposed to honorable, 
as he was discharged as a direct result of the fall in 1971.  

He further stated that he did not feel that there was any 
evidence of spina bifida occulta.  No x-rays prior to or 
following the 1971 incident showed evidence of spina bifida 
occulta.  He stated that the finding of the board that this 
was preexisting was that of misinformation as he was not 
having chronic low back pain prior to coming into the Navy.  
He further noted that the veteran did not have any reason to 
tell the Navy about his back injury as it had resolved with 
conservative care.  

In June 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran was noted to have 
entered active duty in February 1971.  In August 1971, the 
veteran fell and injured his lower back.  He was evaluated by 
a Navy physician and treated conservatively but failed to 
improve symptomatically.  He was given an honorable discharge 
in October 1971.  After leaving the Navy, the veteran 
continued to have intermittent problems with his low back.  

The examiner noted that the veteran admitted falling in 1969 
and injuring his right gluteal area.  He reported being 
treated with medication and bedrest for several days and 
indicated that his back occasionally bothered him.  
Nevertheless, he was able to function relatively well, 
according to the veteran, prior to entering the service in 
1971.  

The veteran reported that he injured his lower back in 1994.  
He was treated conservatively but was never able to return to 
gainful employment.  The veteran stated that after leaving 
the service, he worked primarily as an over the road trucker.  
He noted that he worked 60 percent of the time up until the 
1994 incident.  The veteran complained of constant pain in 
his lower back, which was aggravated by bending and lifting.  
The pain radiated to both lower extremities.  Following 
examination, a diagnosis of chronic ligamentous strain of the 
lumbar spine was rendered.  

In the discussion portion of the report, the examiner 
indicated that the exact etiology of the veteran's present 
condition was difficult if not impossible to determine.  He 
admitted to having had a back injury prior to going into the 
service.  While in the service, he had a second back injury 
which led to his being discharged.  The examiner also noted 
the veteran's 1994 injury.  He further observed that the 
veteran gave the impression of exaggerating his symptoms 
somewhat.  He noted that the veteran's subjective complaints 
were not supported by the objective findings.  The examiner 
stated that he could not say with any certainty how much of 
the present disability which the veteran had was due to which 
of the three injuries.  He noted that he was not sure that 
the veteran's back was quite as bad as he would have you 
believe.  

The examiner observed that it should be noted that from 1971, 
when he left the service, until 1994, the veteran was able to 
work 60 percent of the time driving over the road.  
Therefore, his Navy-aggravated back problem was not so severe 
that he could not work most of the time after he was released 
from service.  

In a February 2002 addendum report, the VA examiner indicated 
that he had evaluated the veteran in June 2001.  He noted 
that he had reviewed the evidence of record, including the 
reports of several physicians prepared prior to the veteran's 
entry into service.  He stated that it appeared from a review 
of the veteran's file that he had obviously received medical 
attention and care for symptoms of low back pain prior to 
entering the Navy.  This was supported by the reports of the 
private physicians.  The examiner noted that the veteran 
checked the "no" box on his service entrance report of 
medical history when asked if he had or had ever had any back 
trouble.  He observed that in retrospect, the veteran should 
have never been inducted into the Navy with his past history 
of at least two back problems.  

He further noted that the veteran did enter the Navy and 
while on active duty sustained some type of problem with his 
lower back which was manifested by pain.  This did not 
respond to conservative treatment and he was discharged from 
the Navy  based entirely on subjective complaints of pain 
unresponsive to conservative treatment.  The examiner 
indicated that as near as he could tell, at no time 
throughout the veteran's history had anything objective been 
demonstrated regarding the lower back condition prior to the 
back injury of 1994, when he fractured a transverse process.  
Prior to that, everything else was based upon subjective 
complaints of pain and not on x-ray or physical findings.  

The examiner indicated that the problem here was one of 
terminology.  One doctor used the term chronic lumbosacral 
strain.  He further noted that the Navy used the term 
lumbosacral syndrome.  These were all to a certain extent 
wastebasket terms and did not define the underlying pathology 
since the underlying pathology was actually unknown.  The 
examiner indicated that he used the statement that he 
apparently thought the veteran's back condition had been 
aggravated by the events that had occurred in the Navy but 
that had been an unwise choice of words.  He stated that what 
he should have said was that following the events of 1972, 
the complaint of back pain increased.  He noted that because 
all that he had to deal with was subjective complaints, it 
was his feeling that the choice of words was incorrect.  He 
stated that he should have said that as a result of the 
incident which occurred while on active duty, the veteran's 
complaints of back pain increased, which could not be 
disputed.  Whether there was an actual aggravation of the 
underlying pathology was unknown since no one had ever really 
been able to prove what the underlying pathology was.  

He stated that he thought the Navy's decision to give this 
veteran an honorable discharge other than a medical discharge 
was correct.  He also indicated that he did not feel that the 
event which occurred while the veteran was on active duty did 
any permanent damage or significantly aggravated the 
preexisting condition, whatever that might have been.  

Recent decisions of the Court and the office of General 
Counsel dictate the outcome of this case.  The Court has 
concluded that when no preexisting condition is noted upon 
entrance into service, the government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Stated differently, it is a two step process to rebut 
the presumption of soundness.  In this case, one fact is not 
in dispute; a lumbosacral defect, disease or injury was not 
noted at time of entrance.  There is clear and unmistakable 
evidence that there was low back pathology prior to service; 
this consists of the veteran's own statements for treatment 
purposes during service and preservice medical records.  
However, that evidence is not enough to rebut the presumption 
of soundness.  Rather, the government must establish, by 
clear and unmistakable evidence, that there was no 
aggravation.

The Court has established that the government may show a lack 
of aggravation and deny compensation by establishing that 
there was no increase in disability during service or that 
any increase was due to natural progress of the preexisting 
condition.  (Unpublished decision).  Based upon the evidence, 
the Board cannot conclude that there is clear and 
unmistakable evidence that the strain did not increase in 
severity during service.  The facts establish that he went 
from being an active participant in service to a 
determination that he should not be in service.  There is 
some evidence of a superimposed injury.  The in-service 
reasoning is not convincing and the recent VA opinions 
reflect an imprecise state of facts resulting in equivocal 
opinions.  When the examiner determines that he is not sure 
of the exact etiology during service, the Board cannot then 
conclude that there is clear and unmistakable evidence.  

Therefore, the presumption of soundness at entry is not 
rebutted and service connection is granted.

ORDER

Service connection for lumbosacral strain is granted.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



